SECOND DIVISION
                                ANDREWS, P. J.,
                             MCFADDEN and RAY, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                    October 15, 2014




In the Court of Appeals of Georgia
 A14A0792. GRANGER et al. v. MST TRANSPORTATION, LLC
     et al.

      ANDREWS, Presiding Judge.

      Melanie Granger and Roderick Cody, individually and on behalf of their son,

filed an action against MST Transportation, LLC (“MST”) and Eric A. Skrine,

asserting claims of negligence and negligence per se arising out of injuries they and

their son suffered in a collision between a vehicle Granger was driving and a tractor

Skrine left on the roadway when it ran out of fuel.1 The trial court granted summary

judgment in favor of MST and Skrine, concluding that Granger and Cody could not

establish the proximate causation element of their claims. Granger and Cody now

appeal, arguing that the trial court misapplied the intervening act doctrine and failed

      1
        The complaint also named Gramercy Insurance Company as a defendant and
alleged that Gramercy provided insurance coverage for MST.
to consider that there may be more than one proximate cause of an injury. We

conclude that proximate cause is an issue for the jury in this case and therefore

reverse.

             On appeal from a grant of a motion for summary judgment, we
      review the evidence de novo to determine whether a genuine issue of
      fact remains and whether the moving party is entitled to judgment as a
      matter of law. As it determines whether a genuine issue of material fact
      remains, a court is bound to view the evidence, and all reasonable
      inferences drawn therefrom, in the light most favorable to the
      nonmovant.


(Citations and punctuation omitted.) Hayes v. Crawford, 317 Ga. App. 75, 76 (730

SE2d 26) (2012). So viewed, the evidence shows that Skrine was an interstate truck

driver for MST. On February 23, 2010, Skrine returned from a trip to Florida and

dropped his trailer at the MST depot in McDonough, Georgia and then drove his

Century Class ST tractor toward the truck stop in Atlanta where he stored it. Skrine

was driving down Moreland Avenue in DeKalb County when his tractor ran out of

fuel at approximately 5:30 p.m. Skrine testified that he had probably last refueled in

Florida. He stated that he knew he was low on fuel but that he thought he had enough

to make it home. The tractor stopped in the right-hand lane along a portion of

Moreland Avenue with three lanes of traffic moving in the direction in which Skrine

                                          2
had been traveling. The tractor blocked the lane to within approximately two feet of

the line between the right lane and middle lane. Skrine testified that when his vehicle

stopped, he put on his flashers and put out three reflective warning triangles.

       After running out of gas, Skrine called MST and informed the daughter of

MST’s owner about the situation. Skrine decided to walk to a small truck stop he had

passed about 200 yards before he ran out of fuel, where he filled up a five gallon fuel

cannister. When he returned to his vehicle, he poured the fuel into the fuel tank, but

the tractor would not start. Skrine returned to the truck stop, refilled the cannister, and

added five more gallons of fuel to the tractor’s fuel tank, but he was still unable to

start the tractor. Skrine then returned to the truck stop for a third time.

       Granger’s mother had been babysitting Granger and Cody’s 10-month-old son

that day, and Granger and Cody went to pick him up in the afternoon. According to

Granger, they left Granger’s mother’s house that evening at approximately 7:20 p.m.

Granger was driving, Cody was in the front passenger seat, and their son was in a

child seat in the back. Granger was driving on Moreland Avenue in the left lane in the

same direction Skrine had been traveling. After she crossed over Interstate 285,

Granger changed lanes from the left lane to the middle lane. As soon as Granger

moved into the middle lane, another car struck her vehicle from behind, hitting the

                                            3
back driver’s side of her car. The impact pushed Granger’s vehicle from the middle

lane into the right lane, where she collided “head on” with the rear of Skrine’s tractor.

Granger stated that she was about 30 or 40 feet from Skrine’s tractor when her vehicle

was pushed over and that by the time she saw the tractor, “it was too late.” She

applied the brakes but could not stop in time to avoid the collision. She stated that she

did not notice any triangles or flashers. By the time of the collision, it was dark

outside. Granger, Cody, and their son were injured in the collision.

      1. “Before any negligence, even if proven, can be actionable, that negligence

must be the proximate cause of the injuries sued upon.” (Citation and punctuation

omitted.) Grinold v. Farist, 284 Ga. App. 120, 121 (1) (643 SE2d 253) (2007).2 “In

the tort context, proximate causation includes all of the natural and probable

consequences of the tortfeasor’s negligence, unless there is a sufficient and

independent intervening cause.” Cowart v. Widener, 287 Ga. 622, 627-628 (2) (b)

(697 SE2d 779) (2010). In this regard,


      2
        Apart from the question of whether Skrine violated OCGA § 40-6-202, see
Division 2 infra, the issue of whether Grady and Cody can establish that MST or
Skrine was negligent is not before us. While Granger and Cody moved for summary
judgment in their favor on the issue of negligence, the trial court did not address that
motion. MST and Skrine did not move for summary judgment in their favor on the
basis that Granger and Cody could not prove negligence.

                                           4
      the general rule is that if, subsequently to an original wrongful act, a
      new cause has intervened, of itself sufficient to stand as the cause of the
      misfortune, the former must be considered as too remote, still if the
      character of the intervening act . . . was such that its probable or natural
      consequences could reasonably have been . . . foreseen by the original
      wrong-doer, the causal connection is not broken.


(Citation and punctuation omitted.) Ontario Sewing Machine Co., Ltd. v. Smith, 275

Ga. 683, 686 (2) (572 SE2d 533) (2002). This principle applies even with respect to

a third party’s intervening illegal act or act of negligence. Williams v. Grier, 196 Ga.

327, 338 (2) (26 SE2d 698) (1943); Stern v. Wyatt, 140 Ga. App. 704, 705 (1) (231

SE2d 519) (1976). It is also well-settled under Georgia law that “the proximate cause

of an injury may be two separate and distinct acts of negligence acting concurrently”

and that “[t]he mere fact that the plaintiff’s injuries would not have been sustained

had only one of the acts of negligence occurred will not of itself operate to limit the

other act as constituting the proximate cause.” (Citation and punctuation omitted.)

Hayes, supra, 317 Ga. App. at 78.

      MST and Skrine argue that they were entitled to summary judgment because

the intervening criminal act of the third party who was driving the vehicle that struck

Granger’s vehicle and forced it into the right lane was unforeseeable. In addressing


                                           5
this issue, our decision in Gen. Motors Corp. v. Davis, 141 Ga. App. 495 (233 SE2d

825) (1977), is instructive. Davis involved a wrongful death action arising out of the

death of the plaintiff’s husband in a collision that occurred after a General Motors

truck with a defective alternator stalled on an interstate. The record contained

evidence that the plaintiff’s husband was driving behind a large panel truck as he

approached the stalled truck and was unable to see it until the panel truck swerved

into another lane some two to three hundred feet from the motionless truck, leaving

the plaintiff’s husband with little time to respond. Id. at 496, 498 (4). The plaintiff’s

husband collided with the stalled truck, which caused his death. Id. In affirming the

denial of General Motors’ motion for summary judgment, we rejected its argument

that an intervening agency was responsible for the collision as a matter of law. Id. at

497-498 (3). We held that a “[a] jury could reasonably conclude that the occurrences

subsequent to General Motors’ alleged negligence were natural and foreseeable

results of its negligence that did not so preponderate as to insulate the manufacturer

from liability.” Id. at 498 (3).

      The facts in this case share similarities with those in Davis. The record includes

evidence that Skrine’s tractor was standing in an active lane of traffic and that

Granger, because of another driver’s conduct, found herself in a position where she

                                           6
had little or no chance of avoiding a collision with the stopped vehicle. Consistent

with our decision in Davis, we conclude that it was not unforeseeable as a matter of

law that another motorist on the road, for reasons beyond his or her control (including

the negligent or unlawful actions of another driver), might be placed in a position in

which it was all but impossible to avoid striking Skrine’s stationary tractor. Granger

and Cody need not prove that Skrine or MST could foresee the precise manner in

which the collision occurred. “[T]he foreseeability analysis is not that specific: the

relevant inquiry is not whether the exact intervening negligent act was foreseeable,

but whether, as a general matter, the original negligent actor should have anticipated

that this general type of harm might result.” Smith v. Commercial Transp., 220 Ga.

App. 866, 867 (1) (470 SE2d 446) (1996).

      We disagree with the trial court’s conclusion that summary judgment for MST

and Skrine was warranted under CSX Transp. v. Deen, 269 Ga. App. 641 (605 SE2d

50) (2004). The plaintiff in Deen filed an action against a railroad for negligently

maintaining a crossing after she was injured when a car in which she was sitting at

night at the crossing was struck from behind by a drunk driver and propelled into a

train occupying the crossing. Id. at 641-642. We held that the third-party driver’s

conduct was an intervening cause of the injury and that it was neither “normal” nor

                                          7
foreseeable that a subsequent driver would miss seeing a car stopped in the road with

properly functioning brake lights, headlights, and tail lights and a train sitting in a

known railroad crossing. Id. at 643-644 (1).

      Unlike in Deen, the foreseeability issue in this case does not relate to the

visibility of a roadway obstruction to a third-party driver. In addition, this case

involves a car left sitting in an active lane of traffic as opposed to one stopped at a

known railroad crossing, and “both the Supreme Court and this court have held in a

plethora of cases that one who is negligent in blocking or obstructing a roadway,

whether by turning, stopping, braking, backing, overturning, colliding, etc., is not

relieved of the injurious consequences inflicted by the negligence of another motorist

encountering the obstruction.” (Citations and punctuation omitted.) Smith, supra, 220

Ga. App. at 867.

      “Questions of negligence and diligence and of cause and proximate cause and

whose negligence constituted the proximate cause of the plaintiff’s injuries are,

except in plain, palpable and indisputable cases, solely for the jury.” (Citations and

punctuation omitted.) Hayes, supra, 317 Ga. App. at 79. Under the circumstances of

this case, the jury must determine whether the conduct of the third-party driver



                                          8
constitutes a sole or concurring proximate cause of the collision between Granger’s

vehicle and Skrine’s tractor and the ensuing injuries.

       2. In addressing MST and Skrine’s motion for summary judgment based on

lack of proximate cause, the trial court concluded that OCGA § 40-6-202, a statute

upon which Granger and Cody’s claim of negligence per se is based, is inapplicable

under the circumstances of this case. We agree.

       Granger and Cody argued below that Deen, supra, was distinguishable because,

in that case, the train with which the plaintiff’s car collided “was traveling in the train

tracks where it was supposed to be.” In response to this argument, the trial court

found that, contrary to Granger and Cody’s allegations, Skrine did not violate OCGA

§ 40-6-202. OCGA § 40-6-202 states:

       Outside of a business or residential district, no person shall stop, park,
       or leave standing any vehicle, whether attended or unattended, upon the
       roadway when it is practicable to stop, park, or so leave such vehicle off
       the roadway; but in every event, an unobstructed width of the highway
       opposite a standing vehicle shall be left for the free passage of other
       vehicles, and a clear view of the stopped vehicle shall be available from
       a distance of 200 feet in each direction upon the highway.


The record established the presence of various businesses in the vicinity of the

collision between Granger’s vehicle and Skrine’s tractor, and Granger and Cody do

                                            9
not dispute that the collision occurred in a business district. Rather, relying on White

v. Scott, 284 Ga. App. 87 (643 SE2d 356) (2007), they maintain that OCGA § 40-6-

202 applies only within business and residential districts instead of outside of them.

In White, which is physical precedent, the Court held that the trial court erred in

giving the jury a charge based on OCGA § 40-6-202 because the evidence did not

support a finding that the stretch of highway where the appellant’s truck had stalled

was in a business or residential district. Id. at 92 (3).

      The opinion in White does not explain the basis for concluding that the

restrictions in OCGA § 40-6-202 apply within business and residential districts, and

we have reached a contrary conclusion in other cases. See Darwicki v. State, 291 Ga.

App. 239, 240-241 (2) (661 SE2d 859) (2008) (physical precedent); Southern

Intermodal Logistics v. Coleman, 175 Ga. App. 853, 854 (2) (334 SE2d 888) (1985).3

“When we consider the meaning of a statutory provision, we do not read it in

isolation, but rather, we read it in the context of the other statutory provisions of

which it is a part.” Hendry v. Hendry, 292 Ga. 1, 3 (734 SE2d 46) (2012). Reading


      3
        We acknowledged but did not resolve the conflict in our cases in State v.
Stafford, 288 Ga. App. 309, 313 (1) (653 SE2d 750) (2007). The Georgia Supreme
Court also declined to resolve this issue in its opinion affirming our decision in
Stafford. See Stafford v. State, 284 Ga. 773, 774 (671 SE2d 484) (2008).

                                           10
OCGA § 40-6-202 together with the statutory definition of “business district,” we

conclude that the parking restrictions in OCGA § 40-6-202 do not apply within a

business district and that, as the trial court found, the statute is inapplicable here. A

business district is defined as “the territory contiguous to and including a highway

when within any 600 feet along such highway there are buildings in use for business

or industrial purposes, . . .which occupy at least 300 feet of frontage on one side or

300 feet collectively on both sides of the highway.” OCGA § 40-1-1 (8). Because a

business district is comprised of “the territory contiguous to and including a

highway,” the parking restrictions in OCGA § 40-6-202 cannot be read to apply to

roadways within areas meeting the criteria in OCGA § 40-1-1 (8).4 Our conclusion

in this regard, however, is not dispositive of whether Skrine committed an act or acts

of ordinary negligence in allowing his tractor to run out of gas in the roadway and

obstruct traffic. See Sinclair Disposal Service v. Ochoa, 265 Ga. App. 172, 173 (593

SE2d 358) (2004) (“Compliance with the rules [of the road] does not necessarily

demonstrate that a defendant exercised ordinary care.”) (footnote omitted). That issue

is not before us now.


      4
        The definition of “residence district” includes the same “contiguous to and
including” language. See OCGA § 40-1-1 (51).

                                           11
Judgment reversed. McFadden and Ray, JJ., concur.




                               12